In an action for injunctive and other *858relief, the appeal is from an order denying appellant’s motion to modify respondents’ demand for a bill of particulars. Order modified by striking therefrom everything following the words “bill of particulars” in the first ordering paragraph and by substituting therefor the words and figures “is granted to the extent of (1) amending Item ‘ 1 ’ of the demand for a bill of particulars to read ‘ State the manner in which plaintiff allegedly expended the sum of $350,000, itemizing the total amounts spent for machinery, dies, tools, equipment, chemicals, raw materials, research and experimentation, with the approximate dates of such expenditures.’ (2) amending Item ‘2’ of said demand to read ‘ State generally the nature of the alleged secret process, without disclosing the details of secret formulae, processes or machines; state whether said process is embodied in a writing.’, (3) amending Item ‘ 3 ’ of said demand to read ‘ State the number of items made by said secret process which have been sold, together with the prices and approximate dates of such sales.’, (4) amending Item 1 4’ of said demand to read ‘ State whether plaintiff has contracts to supply the product manufactured by the alleged secret process. If so, state the dates and general substances of such contracts, and whether they are oral or written.’, (5) amending Item ‘10’ of said demand to read ‘ State the patent number of plaintiff’s alleged application for a United States patent, the date of said application, the general nature of the process sought to be patented, and what action has been taken thereon by the Patent Office; if a patent has been issued, annex a true copy thereof.’, (6) amending Item ‘11’ of said demand to read ‘ State what foreign patents have been applied for by plaintiff, the agencies to which such applications were made, and the dates and identification numbers thereof; state what action has been taken thereon by said agencies; if patents have been issued, annex true copies thereof.’, (7) amending Item ‘12’ of said demand by inserting the words ‘ in general terms ’ between the words ‘State’ and ‘the information’, and (8) striking from said demand Items ‘2 (a)’, ‘2 (,b) ’, and ‘22’.” As so modified, order affirmed, without costs. Appellant shall serve the bill of particulars within 10 days after the entry of the order hereon. Under the circumstances disclosed by this record, it is our opinion that appellant was entitled to the deletion of Items “2 (a) ”, “2 (b) ” and “22” and to the amendment of the other items to the extent hereinabove indicated. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.